Order entered August 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00621-CR

                             BYRON KEITH BOOKER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-58130-U

                                             ORDER
       The Court REINSTATES the appeal.

       On July 31, 2015, we ordered the trial court to prepare an amended certification of

appellant’s right to appeal. We also ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 3, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the July 31, 2015 order to the

extent it requires findings regarding the reporter’s record. The portion of the July 31, 2015 order

requiring the trial court to prepare and file an amended certification of appellant’s right to appeal

remains in effect to the extent that it is due by AUGUST 17, 2015.

       Appellant’s brief is due within thirty days of the date of this order.
        We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court, and to counsel for all parties.




                                                      /s/     ADA BROWN
                                                              JUSTICE